Franklin App. No. 95APD11-1516. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon consideration of the agreed motion for remand filed by the parties,
IT IS ORDERED by the court that the motion be, and is, hereby, granted, and this cause is remanded to the Court of Appeals for Franklin County.
IT IS FURTHER ORDERED by the court that the parties shall pay their respective costs herein expended; and that a mandate be sent to the court of appeals to carry this judgment into execution; and that a copy of this entry be certified to the court of appeals for entry.